Citation Nr: 0620508	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating) during the period 
prior to March 24, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Columbia, South 
Carolina that, in pertinent part, denied entitlement to a 
TDIU rating.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in April 2006.  

In a September 2005 rating decision, the RO granted a 100 
percent schedular rating for the veteran's service-connected 
psychiatric disorder, effective March 24, 2005.  Hence, the 
issue on appeal is as stated on the first page of this 
decision.

The Board notes that there are other issues which are not 
currently in appellate status.  In a May 2004 rating 
decision, the RO granted an increased 20 percent rating for 
service-connected traumatic arthritis of the lumbosacral 
spine.  The veteran filed a related timely notice of 
disagreement, and in September 2005 the RO sent him a 
statement of the case on the issue of entitlement to an 
increased rating for a lumbosacral spine disability.  The 
veteran never filed a substantive appeal as to this issue, 
nor is the issue certified for appellate review.  
Consequently, this issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2005); Roy v. Brown, 5 Vet. App. 
554 (1993).  Finally, the Board notes that the RO denied 
service connection for a cervical spine disability in a 
September 2005 rating decision, and the veteran did not 
appeal this determination.  Hence this issue is not in 
appellate status.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO granted a 100 
percent schedular rating for service-connected dysthymic 
disorder with generalized anxiety disorder, effective March 
24, 2005.

2.  Prior to March 24, 2005, the veteran's service-connected 
conditions consisted of dysthymic disorder with generalized 
anxiety disorder (rated 50 percent), traumatic arthritis of 
the lumbosacral spine (rated 20 percent), and a scar of the 
left forehead (rated 10 percent).  He has a high school 
education, is unemployed, and has significant non-service-
connected conditions.  His service-connected conditions did 
not prevent gainful employment prior to March 24, 2005.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for the 
period prior to March 24, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in March 2004 and May 2004, 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for a TDIU rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, records from the Social 
Security Administration (SSA), and VA outpatient treatment 
reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a TDIU rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at an April 2006 VA hearing; service medical 
records; VA medical records; private medical records; and SSA 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A review of the file reflects that service connection has 
been in effect for a forehead scar since 1970, a low back 
disability since April 1994, and for a psychiatric disorder 
since November 2002.  Service connection is not in effect for 
a cervical spine disability.

SSA records and private medical records reflect that the 
veteran has been unable to work since he incurred a cervical 
spine injury at work in January 1990.  A February 1990 
private physical therapy note from St. Francis Hospital 
reflects that the veteran had been referred with a diagnosis 
of cervical strain.  The veteran gave a history of being 
injured at work when some of his co-workers attempted to 
carry him off, and he fought back, after which time he 
developed neck pain.  He also reported that he had a low back 
injury many years ago.  A subsequent February 1990 private 
magnetic resonance imaging (MRI) scan of the cervical spine 
showed a central disc herniation at C5-6.  A March 1990 
private neurosurgical note from S. R. Littlepage, MD, 
reflects that the veteran reported that he was horsing around 
in January 1990 when he was injured, and he had the onset of 
severe pain in his neck and radiating into his left shoulder.  
The veteran reported that he was still working at two jobs, 
but complained of neck pain.  In a July 1990 follow-up note, 
Dr. Littlepage opined that the veteran was not able to return 
to his previous job as a fireman because of pain from a work 
injury.  He indicated that the veteran had permanent 
impairment because of degenerative disc disease and a 
spondylitic ridge at C5-6 with residuals.

A June 1990 work hardening program initial evaluation 
reflects that the veteran worked as an engineer/firefighter 
for 18 years, and also owned and operated a lawn maintenance 
business.  It was noted that the veteran had a high school 
education and had on-the-job training and additional training 
at the state fire academy.

An August 1991 private outpatient diagnostic evaluation by C. 
D. Tollison, PhD, reflects that since a January 1990 work 
injury, the veteran had diffuse cervical, left shoulder, and 
left arm pain, and later underwent surgery of the cervical 
spine.  Dr. Tollison also noted that the veteran became quite 
depressed since his injury.  He noted that numerous 
therapeutic approaches were unsuccessful, and concluded that 
the veteran's ability to function in a competitive and 
productive environment was significantly limited.

An August 1999 SSA decision reflects that the veteran was 
found to be disabled as of June 30, 1990, due to a primary 
diagnosis of back disorders (discogenic and degenerative), 
and a secondary diagnosis of affective/mood disorders.  The 
SSA decision reflects that the veteran testified that he was 
hurt on the job in January 1990 but continued to work 
intermittently until June 1990.  It was noted that the 
veteran had a herniated disc in his neck and thereafter 
suffered from neck, left shoulder, and left arm pain.  He 
also had carpal tunnel syndrome and problems with his nerves, 
for which he took medication.  It was noted that the veteran 
had received workers' compensation.  The SSA judge found that 
the veteran had severe impairment from a cervical spine 
disability and depression.

A December 2003 VA mental health clinic note reflects that 
the veteran reported that he could not work with his 
combination of neck, shoulder and back pain, as well as his 
depression and mood swings.  The examiner indicated that the 
veteran was moderately anxious and restless with an 
irritable/depressed mood and had a chronic pain problem as 
noted above.  He stated, "I do not think this man is 
employable."

By a statement dated in February 2004, the veteran asserted 
that he was unemployable due to depression and chronic pain.

At an April 2004 VA psychiatric examination, the examiner 
diagnosed dysthymia, generalized anxiety disorder, and panic 
disorder with agoraphobia (by history).  The global 
assessment of functioning was 55.  The examiner opined that 
the veteran's psychiatric syndromes appeared to be related to 
his orthopedic pain, and his current psychiatric symptoms 
resulted in a moderate degree of impairment in adaptation, 
interaction and social functioning.

A July 2004 VA outpatient treatment record reflects that the 
veteran had multiple medical conditions, including dysthymic 
disorder, panic disorder with agoraphobia, colonic polyps, 
hypertension, hypercholesterolemia, depression, fibromyalgia, 
anxiety, degenerative arthritis of the lumbosacral spine, 
status post C5-6 fusion, and gastroesophageal reflux disease.  
The examiner stated that the veteran "...continues to have 
chronic neck and low back pain related to old injury during 
service.  He remains unemployed and in my opinion, is 
unemployable due to these service-connected conditions.  
Psychiatry has stated this as well."  The diagnostic 
assessment was chronic neck pain/low back pain, 
dysthymia/panic disorder with agoraphobia, hypertension, and 
hyperlipidemia.  He concluded, "In my opinion, this patient 
is unemployable due to a combination of his psychiatric 
problems and chronic pain which are both service connected 
conditions."

In March 2005, the RO received the veteran's application for 
increased compensation based on unemployability.  He stated 
that his back disability and post-traumatic stress disorder 
(PTSD) prevented him from securing or following any 
substantially gainful occupation.  He said his disability 
affected full-time employment in January 1990, and that he 
became too disabled to work in January 1990.  He stated that 
he worked as a fireman from 1972 to 1990.  He related that he 
left his last job because of his disability, and that he 
received retirement benefits and workers' compensation 
benefits.  He stated that he had a high school education, and 
no other education or training.  He said he injured his back 
and head in a fall in Vietnam.

At a July 2005 VA psychiatric examination, the examiner 
diagnosed PTSD, chronic severe, major depressive disorder, 
and dysthymic disorder.  The GAF was 38.  The examiner opined 
that his flexibility, adaptability and efficiency in an 
industrial environment were totally impaired.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1) (2005).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Initially, the Board notes that the veteran is not entitled 
to a TDIU rating after March 24, 2005, because since that 
date, he has had a schedular 100 percent rating, and 
governing regulation provides that a TDIU rating is only 
warranted where the schedular rating is less than total (100 
percent), and the disabled person is unable to secure or 
follow a substantially gainful occupation due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2005).

Prior to March 24, 2005, the veteran's service-connected 
disabilities were dysthymic disorder with generalized anxiety 
disorder (rated 50 percent), traumatic arthritis of the 
lumbosacral spine (rated 20 percent), and a scar of the left 
forehead (rated 10 percent).  He has a high school education 
and has not worked in several years.  He receives SSA 
disabilities benefits, mostly due to a condition which is 
non-service-connected (a cervical spine disability), although 
the SSA also considered the effects of the service-connected 
psychiatric disorder.

In this case, service connection for the veteran's dysthymic 
disorder was established as being secondary to the veteran's 
traumatic arthritis of the lumbosacral spine.  Pursuant to 
38 C.F.R. § 3.310, when service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Upon 
consideration of section 3.310 and section 4.16(a), the Board 
finds that the veteran's dysthymic disorder and lumbosacral 
spine condition, which together combined to 60 percent, meet 
the general requirements for a single 60 percent disability.  
However, the Board finds that the veteran's service connected 
disabilities did not render him unable to obtain or retain 
gainful employment.  

In this regard, the evidence demonstrates that the service-
connected forehead scar causes no industrial impairment.  
Prior to March 24, 2005, the service-connected low back 
disability and psychiatric disorder produced some impairment 
in working ability, although the veteran certainly could 
still hold a gainful job despite such conditions.  The 
veteran's psychiatric disorder was listed as moderate in 
nature, and his lumbosacral spine disability caused only 
slight limitation of motion, with no tenderness to palpation.  

The evidence clearly shows that a non-service-connected neck 
disability, which was incurred at work in January 1990, is 
the main reason the veteran was not working prior to March 
24, 2005, and non-service-connected disorders may not be 
considered in support of a claim for a TDIU rating.  38 
C.F.R. § 4.19 (2005).  Although some of the veteran's VA 
doctors opined that he was unemployable prior to March 24, 
2005, these doctors were under the impression that his 
cervical spine disorder was service connected, and utilized 
complaints related to that disorder in rendering their 
opinions.  As noted above, service connection has not been 
established for that disorder.

The weight of the credible evidence demonstrates that 
service-connected disorders alone did not preclude gainful 
employment prior to March 24, 2005, and thus there is no 
basis for a TDIU rating prior to that date.  As the 
preponderance of the evidence is against the claim for a TDIU 
rating, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A TDIU rating for the period prior to March 24, 2005 is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


